                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 1/8/2020
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                            -against-                           :
                                                                :   (S4) 02-CR-1144-3 (VEC)
 BERNARD J. EBBERS,                                             :
                                                                :          OPINION
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        In 2005, Defendant Bernard (“Bernie”) Ebbers, the former CEO of WorldCom, Inc., was

sentenced to 25 years of imprisonment after a jury convicted him of securities fraud. As a result

of his crimes, investors and shareholders lost hundreds of millions, perhaps billions, of dollars,

and thousands of WorldCom employees lost their jobs and savings. Ebbers has now been

incarcerated for more than 13 years. He is 78 years old with significant health issues.

        On September 5, 2019, Ebbers moved for compassionate release under 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act of 2018 (hereinafter “First Step Act”), Pub. L.

No. 115-391, 132 Stat. 5194. See Dkt. 350. This provision empowers a court to reduce a

defendant’s term of imprisonment if it finds that “extraordinary and compelling reasons warrant

such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Until passage of the First Step Act, only the

Bureau of Prisons (“BOP”) could bring a motion for compassionate release. The First Step Act

created an independent avenue for defendants to seek relief from the federal courts.

        Before ruling on Ebbers’s motion, this Court ordered the Government to provide the

victims of Ebbers’s crime with notice of these proceedings so that they could be heard. See Dkt.
365. Then on December 18, 2019, the Court granted Ebbers’s motion after oral argument from

the parties. See Dkt. 379. 1 This Opinion sets out the Court’s reasoning for each decision in turn.

                                               BACKGROUND

         In September 2004, a grand jury charged Ebbers with nine counts of securities fraud and

conspiracy to deceive the investing public and the SEC concerning WorldCom’s true operating

performance and financial results. After a seven-week trial, in March 2005, a jury returned

guilty verdicts on all counts. The jury found that Ebbers had directed WorldCom to manipulate

and publicly report inflated financial results, hiding WorldCom’s true financial condition in

order to meet securities analysts’ expectations.

         When Ebbers and his co-conspirators’ fraud came to light in June 2002, WorldCom’s

stock price dropped more than 90%—a loss of more than $2 billion in market capitalization.

Numerous shareholders and former employees lost their savings, medical benefits, retirement

funds, and jobs. Today, many who suffered losses as a result of the WorldCom fraud continue to

struggle from its effects. The Court has received numerous letters from victims reckoning with

homelessness, debt, property loss, and unattended medical needs. Victims have undertaken

substantial efforts to find new employment and to work long hours at multiple jobs with the hope

of recovering a semblance of financial stability. Some victims urged this Court to keep Ebbers

in prison until he dies; others pleaded for compassion for him and his family.


1
          This Opinion includes details of Ebbers’s medical tests, results, and diagnoses. The vast majority of these
details are in the public record, summarized in the motion papers and subsequent letters on the docket from Ebbers’s
counsel and the Government. See Dkts. 350, 354–55, 358–59, 361, 367–68, 370, 372–73. The medical records
themselves remain under seal, but the Court draws a limited number of details from them for the purposes of this
Opinion. The Court has determined that the presumption of access to the courts overcomes Ebbers’s privacy
interest, which he has largely waived in any event by extensively citing to his medical records and medical history in
his own motion, in correspondence with the Court, and in open Court during oral argument on his motion. See
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 123 (2d Cir. 2006); United States v. King, 2012 WL 2196674,
at *2 (S.D.N.Y. June 15, 2012) (declining to seal medical records because the defendant asked the court “to consider
[her medical records] in arriving at the sentence in [her] case”).



                                                           2
        At Ebbers’s sentencing (which post-dated United States v. Booker, 543 U.S. 220 (2005)),

the court determined the relevant Sentencing Guidelines range, considered it and the sentencing

factors contained in 18 U.S.C. § 3553, heard from victims, and considered Ebbers’s age and

health. As to the Guidelines calculation, now-retired Judge Barbara Jones 2 found that the loss

amount calculated by the Probation Department—over $2 billion—was “a reasonable estimate,”

and applied a 26-level enhancement because the loss exceeded $100 million. The court further

applied an enhancement for Ebbers’s leadership role in the fraud. All considered, Ebbers’s

felonies yielded a Guidelines range of 30 years to life imprisonment. Judge Jones considered

Ebbers’s age, heart condition, and charitable works, but denied his request for a medical

condition downward departure. Judge Jones noted “that this sentence is likely to be a life

sentence for Mr. Ebbers, [but] a sentence of anything less would not sufficiently reflect the

seriousness of this crime.” She imposed a term of imprisonment of 25 years. Ebbers remained

free on appeal, ultimately surrendering to the BOP to begin his sentence on September 26, 2006.

His projected release date was July 4, 2028.

        In July 2016, Ebbers petitioned the BOP for compassionate release, citing his macular

degeneration and cardiomyopathy. At that time, a doctor evaluating Ebbers’s condition noted

that Ebbers “has no difficulty navigating around his housing unit or throughout the institution.

He holds a job as an orderly in the unit, and has no problems doing that job.” Although his

macular degeneration was progressive and incurable, the doctor noted that blind inmates are able

to function in prison, and the prison would be able to accommodate him as his eyesight

worsened. The doctor also concluded that Ebbers’s cardiomyopathy was stable and manageable.



2
         Judge Jones retired in 2013. When Ebbers filed his First Step Act petition, the case was randomly assigned
to the undersigned.



                                                         3
            The BOP denied the petition in August 2019, determining that Ebbers did not qualify

  under BOP guidelines for compassionate release. The accompanying memorandum noted that

  Ebbers is “closely followed by cardiology and ophthalmology, and . . . his medical conditions are

  chronic but stable at this time.” The BOP recognized that Ebbers is “legally blind,” but noted

     that Ebbers could bath, dress, groom, move around the prison, and go to the bathroom himself.

     At the time, he also worked as an “orderly and has acknowledged he is not having any

     difficulties performing his duties.”

            Having exhausted his remedies with the BOP, Ebbers filed the instant motion with the

  Court for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A). Ebbers, then incarcerated

  at the Federal Medical Center in Fort Worth, Texas (“FMC Fort Worth”), listed five conditions

     warranting early release: (1) macular degeneration; (2) cardiomyopathy; (3) diabetes; (4)

     inguinal hernia; and (5) significant weight loss and physical and mental deterioration. Ebbers

     also relied on a letter from Judge Jones, who has since retired from the bench, supporting his

     petition: according to Judge Jones, “given [Ebbers’s] serious health problems, [Ebbers] has been

     punished enough.” 3

                                                   DISCUSSION

I.          Victim Notification

            The Court first finds that the Crime Victims’ Rights Act (“CVRA”), 18 U.S.C. § 3771,

  Title I of the Justice for All Act of 2004, Pub. L. No. 108-405, 118 Stat. 2260, does not require

  victim notification of compassionate release proceedings unless the proceedings will include a

     public hearing in open court. But in light of courts’ discretion in sentencing and the broad rights-




  3
            It is not clear what medical records retired-Judge Jones reviewed before making her recommendation.



                                                            4
based language of the CVRA, a court may order notice to victims regardless of whether there are

plans to hold such a hearing.

       In determining whether notice was mandatory, the Court first considered the plain

meaning of the statute. See United States v. Rowland, 826 F.3d 100, 108 (2d Cir. 2016)

(instructing courts to consider “the specific context in which the language is used, and the

broader context of the statute as a whole,” not just “dictionary definitions” (quotations omitted)).

Section 3771(a)(2) grants crime victims the “right to reasonable, accurate, and timely notice of

any public court proceeding, or any parole proceeding, involving the crime or of any release or

escape of the accused.” 18 U.S.C. § 3771(a)(2). The two prepositional phrases in the provision

address different rights to notice. A victim has the “right to reasonable, accurate, and timely

notice [1] of any public court proceeding . . . involving the crime or [2] of any release or escape

of the accused.” Id. Thus, whether the CVRA requires notice depends upon whether a motion

for compassionate release is a “public court proceeding . . . involving the crime.” Id.

       The text shows that the term “public court proceeding” refers to a hearing in open court.

Section 3771(a)(3) grants a “right not to be excluded from any such public court proceeding.”

Id. § 3771(a)(3) (emphasis added). The word “excluded” plainly implies exclusion from being

physically present. See also Exclude, Oxford English Dictionary (3d ed.) (“To shut out (persons,

living things), hinder from entering (a place, enclosure, society, etc.).”). That, in turn, suggests

that Congress used the term “public court proceeding” to mean an event in court that a victim

could attend in-person. This interpretation is consistent with the interpretation that has been

given to the same phrase in 18 U.S.C. § 3771(a)(2)—it “ensures a victim can reasonably arrange

her affairs to attend the proceeding for which notice is given.” United States v. Turner, 367 F.

Supp. 2d 319, 332 (E.D.N.Y. 2005) (emphasis added). And when a single term, like “public



                                                   5
court proceeding,” appears in different provisions of the same statute, the Court presumes it has

the same meaning in both places. Envtl. Def. v. Duke Energy Corp., 549 U.S. 561, 574 (2007).

       The Court’s analysis did not end there. The statute also gives victims a “right to be

reasonably heard at any public proceeding in the district court involving release, plea,

sentencing, or any parole proceeding.” 18 U.S.C. § 3771(a)(4). The prepositions “at” and “in”

imply that the right applies to proceedings in open court at which a victim could attend and could

be heard. In accord, the Ninth Circuit has construed “public proceeding” in section 3771(a)(4) to

be synonymous with a live court proceeding. See United States v. Burkholder, 590 F.3d 1071,

1075 (9th Cir. 2010); Kenna v. U.S. Dist. Court for Cent. Dist. Cal., 435 F.3d 1011, 1014–15

(9th Cir. 2006). The Ninth Circuit noted that “[v]irtually all proceedings in district court are

public in the sense that the papers and other materials may be viewed by anyone on request to the

clerk’s office. When Congress used the word ‘public’ in this portion of the CVRA, however, it

most likely meant to refer to proceedings in open court—much as the word is used in the

common phrase ‘public hearing.’” Kenna, 435 F.3d at 1015. This interpretation is consistent

with the legislative history of the CVRA, which indicates that “the very purpose of this section is

to allow the victim to appear personally and directly address the court,” noting that “[t]he right to

make an oral statement is conditioned on the victim’s presence in the courtroom.” Id. at 1015–

16 (quoting 150 Cong. Rec. S10911 (daily ed. Oct. 9, 2004) (statement of Sen. Kyl) and S. Rep.

No. 108-191, at 38 (2003)). Congress thus gave victims the right to speak at a “public

proceeding” in court, but Congress did not create any separate right to be heard when a decision




                                                  6
on a motion for compassionate release is made based only on written presentations of the

parties. 4

         This Court, aware that Ebbers’s motion might be decided on the motion papers,

nonetheless ordered notification to victims before a decision was made whether to hold a public

hearing. It did so for two reasons. First, “[s]entencing courts have long enjoyed discretion in the

sort of information they may consider when setting an appropriate sentence.” Dean v. United

States, 137 S. Ct. 1170, 1175 (2017); see United States v. Eberhard, 525 F.3d 175, 177 (2d Cir.

2008) (“[T]he sentencing court’s discretion is largely unlimited either as to the kind of

information it may consider, or the source from which it may come.” (quotations omitted)).

Second, the broad rights-based language of the CVRA counsels in favor of giving victims notice

and an opportunity to be heard, regardless of whether there will be a hearing in open court.

“Most of the rights conferred by the Act are aimed at ensuring that victims have dignity and

‘voice’ in criminal proceedings, and do not provide specific procedures for their

implementation.” Fed. Ins. Co. v. United States, 882 F.3d 348, 358 (2d Cir. 2018). Congress

enacted the CVRA in order “to protect victims and guarantee them some involvement in the

criminal justice process.” United States v. Moussaoui, 483 F.3d 220, 234 (4th Cir. 2007). That

involvement extends beyond pre-trial proceedings. See Brandt v. Gooding, 636 F.3d 124, 136–

37 (4th Cir. 2011) (determining that a habeas petition was sufficient to constitute a public

proceeding within the Act and triggered a victim’s right to be heard). And it extends beyond

victims telling their stories in open court. Courts frequently consider written impact statements,

as “[a] victim can achieve [the aims of the CVRA] by submitting a written impact statement



4
        Because the Court sees no meaningful difference between the terms “public proceeding” in section
3771(a)(4) and “public court proceeding,” this conclusion also reinforces the Court’s interpretation of the latter.



                                                            7
  describing the effects of a defendant’s crime.” Burkholder, 590 F.3d at 1075. For the same

  reason that it is appropriate to hear from victims who wish to be heard before a judge initially

  imposes sentence, it is equally appropriate to give victims an opportunity to be heard again

  before the sentence that was initially imposed is modified. 5

               For those reasons, the Court found it appropriate to order the Government to give

   Ebbers’s victims notice of his motion for compassionate release and to give the victims an

   opportunity to be heard.

II.            Compassionate Release

               Under federal law, a defendant is permitted to make a motion to reduce his or her

   sentence after exhausting “all administrative rights to appeal a failure of the Bureau of Prisons to

   bring a motion on the defendant’s behalf.” 18 U.S.C. § 3582(c)(1)(A). A court may then

   “reduce the term of imprisonment” after finding that “extraordinary and compelling reasons

   warrant such a reduction” and “such a reduction is consistent with applicable policy statements

   issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i). In making its decision, a court

   must also consider “the [sentencing] factors set forth in section 3553(a) to the extent that they are

   applicable.” Id. § 3582(c)(1)(A). The defendant has the burden to show he is entitled to a

   sentence reduction. See United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party

   with an affirmative goal and presumptive access to proof on a given issue normally has the

   burden of proof as to that issue.”).




  5
              This case is evidence that the strong feelings of victims do not necessarily fade away with the passage of
      time. The Court received over 500 letters or emails from victims expressing their views on Ebbers’s request for
      compassionate release. Their views on his motion for release were important information for the Court to have
      when determining whether Ebbers’s request should be granted. In crimes of violence it could be even more
      important to hear from victims in advance of deciding such motions, regardless of whether there will be a public
      proceeding of which they have a statutory right to be notified.



                                                                8
       A.      Legal Principles

               1.      Extraordinary and Compelling Reasons and the Sentencing
                       Commission’s Applicable Policy Statements

       Congress has delegated authority to the Sentencing Commission (“USSC”) to “describe

what should be considered extraordinary and compelling reasons for sentence reduction.” 28

U.S.C. § 994(t). The USSC’s applicable policy statement is U.S.S.G. § 1B1.13; but this

statement is at least partly anachronistic because it has not yet been updated to reflect the new

procedural innovations of the First Step Act. For example, it refers in its opening line to a

“motion of the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13.

       U.S.S.G. § 1B1.13 is, nonetheless, helpful in defining a vague standard. The First Step

Act did not revise the substantive criteria for compassionate release. Although the history and

text of the First Step Act suggest that Congress intended to broaden the availability of

compassionate release (its title is “Increasing the Use and Transparency of Compassionate

Release”), Congress in fact only expanded access to the courts; it did not change the standard.

See United States v. Brown, 2019 WL 4942051, at *3 (S.D. Iowa Oct. 8, 2019) (noting that the

title is “especially valuable” in evaluating Congress’s intent in light of the BOP’s long and

criticized history of rarely granting compassionate release petitions); United States v. Willis, 382

F. Supp. 3d 1185, 1187 (D.N.M. 2019) (“Aside from allowing prisoners to bring a motion

directly, the First Step Act did not change the standards for compassionate release.”). Congress

did not revise the statute’s substantive text or alter the USSC’s authority to define “extraordinary

and compelling reasons.” And there is no indication in the text or the USSC’s policy statements

that the identity of the movant should affect the meaning of the phrase “extraordinary and

compelling reasons.” Thus, U.S.S.G. § 1B1.13’s descriptions of “extraordinary and compelling




                                                  9
reasons” remain current, even if references to the identity of the moving party are not. 6 Accord

United States v. Urkevich, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019) (collecting cases).

        Application Note 1 to U.S.S.G. § 1B1.13 sets forth four circumstances that constitute

“extraordinary and compelling reasons.” Of those, only the first two were germane to this

Court’s decision. Note 1(A), Medical Condition of the Defendant, states that “extraordinary and

compelling reasons” exist when “the defendant is suffering from (i) a terminal illness,” or

“(ii) . . . is (I) suffering from a serious physical or medical condition, (II) suffering from a serious

functional or cognitive impairment, or (III) experiencing deteriorating physical or mental health

because of the aging process,” that also “substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover” (hereafter “Medical Condition Note”). Note 1(B), Age of the

Defendant, states that “extraordinary and compelling reasons” exist when “[t]he defendant (i) is

at least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health

because of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term

of imprisonment, whichever is less” (hereafter “Age of Defendant Note”).

        Whether a defendant is experiencing “a serious deterioration in physical or mental health

because of the aging process,” a criterion that is part of the Age of Defendant Note, is a fact-



6
          On the other hand, because no statute directs the Court to consult the BOP’s rules or guidelines, see 28
C.F.R. pt. 571, subpt. G, and no statute delegates authority to the BOP to define the statutory requirements for
compassionate release, the Court finds the BOP Guidelines to be inapposite. Accord United States v. Cantu, 2019
WL 2498923, at *4 (S.D. Tex. June 17, 2019) (holding that the BOP does not determine the meaning of
“extraordinary and compelling reasons”). Indeed, the BOP’s rules conflict with the USSC’s. The BOP limits
“extraordinary or compelling circumstances” to those “which could not reasonably have been foreseen by the court
at the time of sentencing,” 28 C.F.R. § 571.60, but the USSC has stated the opposite, see Application Note 2,
U.S.S.G. § 1B1.13. Moreover, the First Step Act reduced the BOP’s control over compassionate release and vested
greater discretion with courts. Deferring to the BOP would seem to frustrate that purpose. See United States v.
Beck, 2019 WL 2716505, at *12 (M.D.N.C. June 28, 2019) (“[T]he terms of the First Step Act give courts
independent authority to grant motions for compassionate release and says nothing about deference to BOP, thus
establishing that Congress wants courts to take a de novo look at compassionate release motions.”).



                                                         10
intensive analysis; but comparing the two notes reveals that a defendant need not have lost all

ability to provide self-care or be suffering from a terminal illness to qualify for relief under the

Age of Defendant Note. The medical condition phrase in the Age of Defendant Note is almost

identical to a similar phrase in the Medical Condition Note, except that the Medical Condition

Note includes the additional requirement that the defendant’s deteriorating health must

“substantially diminish[] the ability of the defendant to provide self-care.” Because the Age of

Defendant Note does not mention self-care, a substantially diminished ability to provide self-care

is impliedly not required when the defendant is relying on his age as the basis for his requested

relief. A defendant’s ability to provide self-care in prison is, nevertheless, one factor a court may

consider, just not a required factor. 7 The Medical Condition Note, which controls health-based

compassionate release requests for younger defendants, highlights “terminal illness” and “serious

[conditions and impairments],” including “advanced dementia” and other diseases associated

with an “end of life trajectory.” 8 The Age of Defendant Note does not require a health condition

to reach those extremes before qualifying an older defendant for a sentence reduction, but it

does, at least, require the age-related deterioration to be “serious.” 9


7
          Courts outside this circuit have utilized this factor to determine whether a defendant qualifies for
compassionate release under the Age of Defendant Note. See, e.g., United States v. Bellamy, 2019 WL 3340699, at
*5 (D. Minn. July 25, 2019) (finding that inmate’s “health is seriously deteriorating because of the aging process and
that his ability to function in a prison facility is substantially diminished as a result”); United States v. Johns, 2019
WL 2646663, at *3 (D. Ariz. June 27, 2019) (holding that inmate “is on the cusp of or is suffering from a serious
physical or medical condition and is experiencing deteriorating physical or mental health because of the aging
process that substantially diminishes his ability to provide self-care within the BOP and from which he is not
expected to recover”).
8
          The trend of compassionate release decisions over the past year bears this out. See, e.g., Beck, 2019 WL
2716505, at *12 (granting compassionate release for 47 year-old defendant who had cancer that was not timely
treated); United States v. Gray, 2019 WL 4572816, at *5 (S.D. Ind. Sept. 20, 2019) (granting compassionate release
to 64-year old defendant who had been hospitalized for multiple procedures, including one for a liver tumor); Willis,
382 F. Supp. 3d at 1189 (granting compassionate release to wheelchair-bound and blind defendant who required
24/7 care and had an estimated 18 months to live).
9
          Courts deciding compassionate release motions made by older defendants have applied standards consistent
with this conclusion. See, e.g., Bellamy, 2019 WL 3340699, at *3 (granting compassionate release to 71 year-old
wheelchair bound defendant who had heart problems, and suffered from diabetic kidney disease, among other


                                                            11
         From these differences, two standards become apparent. The Medical Condition Note

applies to a defendant younger than 65 who has a specific life-ending or debilitating illness with

a predictable, dire short-term prognosis. The Age of Defendant Note, on the other hand, applies

to senior-citizen defendants who have already spent over ten years in prison and whose physical

and cognitive deterioration has impaired basic human functions without regard to whether their

conditions, other than aging, are terminal. 10

         The last statutory requirement—that the reduction is consistent with USSC policy—is

essentially already met if “extraordinary and compelling reasons” exist as defined by that policy.

The only remaining consideration is the policy statement’s requirement that the “defendant is not

a danger to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

Relevant factors include the nature of the offense, the history and characteristics of the

defendant, and the nature of the danger. Id. (incorporating the 18 U.S.C. § 3142(g) factors).

                  2.       Section 3553(a) Sentencing Factors

         After finding “extraordinary and compelling reasons,” a court must then “consider[] the

factors set forth in section 3553(a).” 18 U.S.C. § 3582(c)(1)(A). Those factors include (1) “the

nature and circumstances of the offense and the history and characteristics of the defendant;” (2)

“the need for the sentence imposed;” (3) “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct;” (4) the

sentencing guidelines; and (5) “the need to provide restitution to any victims of the offense.” 18


conditions); Johns, 2019 WL 2646663, at *2 (granting compassionate release to 81 year-old suffering from severe
heart disease); United States v. McGraw, 2019 WL 2059488, at *1–2 (S.D. Ind. May 9, 2019) (granting
compassionate release to 72 year-old inmate with limited mobility, diabetes, kidney disease, Hepatitis C, and other
issues).
10
          Judge McMahon’s recent decision in USA v. Israel, III, 2019 WL 6702522 (S.D.N.Y. Dec. 9, 2019), appeal
filed, 19-4140, has limited relevance here because the defendant in that case was younger than 65 and therefore not
eligible to be evaluated under the Age of Defendant Note.



                                                          12
U.S.C. § 3553(a). The puzzle for this Court is how to apply factors that are meant for imposing a

sentence in the context of considering a request for compassionate release. Three points guide

the Court’s analysis.

       First, if a defendant has qualified for compassionate release by way of “extraordinary and

compelling reasons,” the section 3553(a) factors do not provide additional justifications for

reducing the defendant’s sentence. Because a sentence is a “final judgment,” a subsequent court

may not substitute its own assessment of the section 3553(a) factors for the sentencing court’s

simply because it might disagree with the latter’s assessment. Id. § 3582(b). It would be

improper to rely upon circumstances falling outside the limited ones stated in the statute’s

sentence-reduction provisions to further justify compassionate release. The sentencing court was

empowered to consider all of the 3553(a) factors in the first instance, and did so when it

“impose[d] a sentence sufficient, but not greater than necessary” to accomplish the goals of

sentencing. Id. § 3553(a). What justifies compassionate release is a finding that new mitigating

“extraordinary and compelling” circumstances exist to reduce that sentence; it is not an

opportunity to second guess or to reconsider whether the original sentence was just.

       Second, the First Step Act has created tension with Congress’s goal of uniform and fair

sentencing by giving courts almost total discretion over compassionate release. The

compassionate release provisions were first included in the Sentencing Reform Act of 1984, Pub.

L. No. 98-473, ch. II, 98 Stat. 1987. Section 3582(c)(1)(A)(i), in particular, was intended to be a

“safety valve” to reduce a sentence in the “unusual case in which the defendant’s circumstances

are so changed, such as by terminal illness, that it would be inequitable to continue the

confinement of the prisoner.” S. Rep. 98-225, at 121 (1983). But Congress still decided to

bifurcate authority between the courts and the BOP, consistent with its intention “to avoid



                                                  13
unwarranted sentence disparities” that had resulted from entrusting sentencing decisions to the

sole judgment of the courts. 18 U.S.C. § 3553(a)(6); see also Booker, 543 U.S. at 250 (noting

that “Congress’s basic statutory goal” was to create “a system that diminishes sentencing

disparity”). The First Step Act has now again vested sole discretion with the courts. Although

Congress’s delegation to the USSC to describe what is meant by “extraordinary and compelling

reasons” cabins that discretion somewhat, the existence vel non of “extraordinary and compelling

reasons” determines only whether a defendant can be considered for release—the existence of

such reasons does not mandate release. A court may still decide to deny a defendant’s motion.

18 U.S.C. § 3582(c)(1)(A). The resulting broad discretion of the district court risks introducing

significant disparities in sentences under the rubric of compassionate release. 11

         Third, Congress has made the legislative judgment to increase the use of compassionate

release. The section’s title, as already noted, unambiguously states as much. In addition,

Congress passed the compassionate release amendments amid sustained critique of the BOP’s

program and failed attempts to reform it. “Until 2013, on average, ‘only 24 inmates were

released’ each year through the BOP program” from a federal prison population of

approximately 220,000. Brown, 2019 WL 4942051, at *3 (quoting Hearing on Compassionate

Release and the Conditions of Supervision Before the U.S. Sentencing Comm’n (2016) (statement

of Michael E. Horowitz, Inspector General, Dep’t of Justice)). In 2013, the Department of

Justice Inspector General (“IG”) criticized the BOP for using narrow standards and “inconsistent

and . . . ad hoc decision making.” Office of the Inspector Gen., DOJ, No. I-2013-006, The




11
          If that risk substantially materializes, it could undermine respect for law. It would be particularly
unfortunate if only well-heeled defendants are in a position to marshal the evidence needed to show that they are
entitled to be considered for compassionate release and to marshal the evidence necessary to show that their
condition actually favors release.



                                                          14
Federal Bureau Of Prisons’ Compassionate Release Program 11–12 (2013). Following the IG’s

report, the BOP reformed its policies, and instances of compassionate release “increased to

eighty-three inmates between August 2013 and September 2014 . . . . [But because] Congress

still amended the program following this increase, one can infer Congress thought eighty-three

was still insufficient.” Brown, 2019 WL 4942051, at *3.

       In sum, in deciding motions for compassionate release, the Court should be wary of using

the motion to “correct” the sentencing court’s original judgment or introduce unprincipled

variance into the execution of duly-imposed sentences, while still honoring Congress’s stated

intent of increasing the availability of compassionate release. The Court thus finds that, in

considering the section 3553(a) factors, it should assess whether those factors outweigh the

“extraordinary and compelling reasons” warranting compassionate release, particularly whether

compassionate release would undermine the goals of the original sentence.

       B.      Application

       As to Ebbers, the exhaustion requirement is not at issue. In July 2016, Ebbers petitioned

the BOP to move for compassionate release on his behalf, and the BOP denied his petition in

August 2019. Thus, the Court’s decision first turns on whether “extraordinary and compelling

reasons” exist to qualify Ebbers for compassionate release.

       Understandably, Ebbers’s motion relies most heavily upon the Age of Defendant Note,

and the Government agrees that this is the most persuasive aspect of his motion. As to the Age

of Defendant Note, only its second requirement—“a serious deterioration in physical or mental

health because of the aging process”—is at issue because Ebbers is well over 65 and has served

more than ten years of imprisonment. Ebbers has carried his burden of demonstrating that his

deteriorating health amounts to extraordinary and compelling circumstances as defined by the

Age of Defendant Note, thus qualifying him to be considered for compassionate release.

                                                  15
        Shortly after filing his motion, the pace of deterioration of his health quickened. On

October 10, 2019, Ebbers was transferred to a 24-hour nursing care unit at FMC Fort Worth

because he purported to have memory issues and had been disoriented. In his new unit, he

would “receive assistance with daily living.” In part he was transferred because inmates had

reported that Ebbers had wandered into their cells at night. There had also been earlier incidents

of Ebbers being attacked for bumping into inmates. On a test of cognition, Ebbers scored well

below the threshold for a diagnosis of dementia. 12 His abnormal weight loss, anemia, and liver

function tests were most concerning. Over the course of a year and a half, Ebbers lost 58

pounds. He is six feet and four inches tall, and he weighed 200 pounds on July 12, 2018. By

January 17, 2019, Ebbers’s weight was down to 187 pounds. By the time of his motion to this

Court, Ebbers weighed just 160 pounds. His weight continued to decline despite hospital

intervention: he weighed 155 pounds on October 9, 2019, 148 pounds on November 12, 2019,

and 142 pounds on December 12, 2019.

        Ebbers has also had increasing difficulty walking—to the point that he now requires a

walker, wheelchair, or another person’s assistance at all times. By November 6, 2019, Ebbers

had fallen and suffered head injuries several times. His muscle tissue and body mass had

continued to waste away, and he was chronically fatigued and lacked an appetite. BOP staff




12
         The BOP has not tested or assessed Ebbers for malingering. Ebbers’s phone calls with his daughter
showed Ebbers was aware that he was an inmate, could speak of events in his daughter and family’s life, and could
inquire about the instant motion. Although forgetting the day of the week several times and needing repeated
reminders, Ebbers could recall family members’ names and expressed concern about cancelling visits, indicating he
was too tired and would need several days to recover. The staff psychologist also noted similar discrepancies with
how Ebbers presented during their encounters, where he appeared more disoriented. While Ebbers may be suffering
from dementia, it does not appear to be crippling (his memory issues may be no more severe than many 78 year-
olds), and he may have been exaggerating his symptoms in an effort to increase the likelihood of compassionate
release. For those reasons, Ebbers’s mental condition is just a small factor in the Court’s decision. Had it been a
more major consideration (e.g., if Ebbers were physically fit and relying primarily on his allegedly deteriorating
mental state) the Court would likely have insisted that he be evaluated for malingering before deciding the motion.



                                                         16
recommended additional measures to prevent falls, including bed rails, reorientation by other

staff or inmates, and safety checks. By November 19, 2019, Ebbers required assistance with

activities of daily living, like cleaning, eating, and grooming, and had low albumin and iron

levels and high ferritin. In short, Ebbers was diagnosed as “Cachectic” (muscle atrophy,

weakness, and fatigue) with “Wasting Syndrome” (involuntary weight loss). The BOP ordered

an emergency CT scan, continued to press for a colonoscopy that had been previously ordered

but not yet been completed, and expressed concern about a potential malignancy.

       On November 24, 2019, Ebbers was hospitalized for one week due to low sodium levels

(hyponatremia) and altered mental status. Ebbers was discharged with diagnoses of acute

encephalopathy, folate deficiency anemia, ventricular tachycardia, hyponatremia, severe protein

calorie malnutrition, coronary artery disease, hyperlipidemia, microcytic anemia hypertension,

and congestive heart failure. By the time he was discharged from the hospital on November 30,

2019, Ebbers’s sodium levels had increased and treating doctors recommended consulting with

dietary specialists for malnutrition. After a “not concerning” CT scan prior to his hospital

admission, Ebbers was scheduled for a colonoscopy on December 16, 2019.

       Ebbers was again hospitalized on December 11, 2019, with altered mental status.

Doctors noted severe wasting and a cachectic appearance of sunken orbitals, hallowed temples,

protruding clavicles, wasting hands, and minimal to no muscle definition in his legs. On

December 16, 2019, the Government informed the Court that the scheduled colonoscopy had not

taken place because Ebbers’s health had “deteriorated” and he had been through “multiple

hospitalizations.” The BOP had concluded that “due to his clinical condition/Comorbidities, the

risks of EGD/colonoscopy outweigh[ed] the benefits.” Ebbers was released from the hospital,




                                                 17
but on the day of oral argument, December 18, 2019, Ebbers was readmitted to the hospital with

low sodium and critically low hemoglobin and hematocrit.

       This rapid decline coupled with Ebbers’s age present “extraordinary and compelling

reasons” under the Age of Defendant Note; the Court next turns to whether a reduction in

sentence is compatible with the USSC’s policy statements. There is no dispute that Ebbers is not

a danger or risk to society. He is sick, weak, disoriented, and bedridden. His ability to care for

himself is nearly gone, his cognitive functions are impaired, and his body is wasting away. His

remaining time on earth will be spent in end-of-life care, not fashioning fraudulent securities

schemes.

       Lastly, the Court considers the applicable section 3553(a) factors, and finds they do not

outweigh its finding that Ebbers’s deteriorating health and old age qualify him for compassionate

release. Ebbers’s present poor health does not reduce his culpability or diminish the harm he

caused. His crimes were egregious; but having been incarcerated from aged 65 to aged 78,

during what should have been his golden years, and having reached a point where his quality of

life is quite low, releasing Ebbers will not prevent him from being adequately punished nor will

it discount the seriousness of his offense or diminish the message that his crimes were

unacceptable. It also will not prevent his sentence from serving as a general deterrent to white-

collar criminal conduct. Thirteen years of incarceration—up to the point of approaching death—

is not a slap on the wrist; it seems likely that no one who might be considering committing

accounting fraud would view his sentence as lenient. Far from it—Ebbers has essentially served

the life sentence that the sentencing court predicted it had imposed.

       The Court also notes that Ebbers’s 25-year sentence was significantly longer than most

sentences for white-collar crimes—even considering the vast damage his crimes caused—but to



                                                  18
place too much emphasis on this point would be improper. For it is not this Court’s role to

retroactively correct sentencing disparities without a Congressional mandate to do so, only to

consider whether compassion justifies release under the present circumstances. If keeping

Ebbers in prison would return victims’ losses, the decision to do so would be easy.

Unfortunately, it will not. Ebbers can do no more harm. The compassionate thing to do in this

case is to release Ebbers early, consistent with the intent of Congress when it passed the First

Step Act.

                                         CONCLUSION

       For the foregoing reasons the Court granted Ebbers motion for compassionate release,

and, prior to reaching that decision, ordered the Government to notify his victims of the

proceedings so any who wished to be heard could be.


                                                       _________________________________
Date: January 8, 2020                                        VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                  19
